Case: 5:19-cr-00010-JMH-MAS Doc #: 80 Filed: 03/05/19 Page: 1 of 2 - Page ID#: 268



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                         CENTRAL DIVISION at LEXINGTON

     UNITED STATES OF AMERICA,               )
                                             )
          Plaintiff,                         )
                                             )                 Case No.
     v.                                      )           19-cr-010-JMH-MAS-2
                                             )
     AUSTIN EDWARD NEDVED,                   )                        ORDER
                                             )
          Defendant.                         )
                                             )

                                  ***
          Attorney Derek G. Gordon filed an entry of appearance on

 behalf of Defendant Austin Edward Nedved.                       [DE 79].           A proposed

 order to assign Mr. Gordon as counsel was attached to the entry of

 appearance.      [DE 79-1].            It is unclear what relief, if any, Mr.

 Gordon seeks through the proposed order.

          It appears that Mr. Gordon is representing Mr. Nedved as

 retained     counsel.         As   a    result,    the       entry    of     appearance    is

 sufficient      to     put    the       Court     on    notice        of     Mr.     Gordon’s

 representation of Mr. Nedved.               Of course, Mr. Nedved may hire an

 attorney of his choice to represent him in this action.

          Previously,    the    Court      denied       Mr.    Nedved       court-appointed

 counsel because the financial affidavit submitted by Mr. Nedved

 indicated that he had sufficient financial resources to hire an

 attorney.     [DE 61; DE 62].           To the extent that Mr. Gordon seeks to

 be appointed as CJA counsel, he will need to explicitly move for



                                              1 
  
Case: 5:19-cr-00010-JMH-MAS Doc #: 80 Filed: 03/05/19 Page: 2 of 2 - Page ID#: 269



 such relief and provide an affidavit indicating that Mr. Nedved

 lacks sufficient financial resources to hire counsel.

       Accordingly, having reviewed proposed order, IT IS ORDERED

 that the proposed order to assign Derek G. Gordon as counsel [DE

 79-1] is DENIED AS MOOT.

       This is the 5th day of March, 2019.




                                        2 
  
